Citation Nr: 1550273	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-49 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

A current right knee disorder is not shown to be related to the Veteran's active military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's November 2007 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and all available VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During a December 2012 hearing before the Board, the Veteran testified that he received treatment for a right knee injury approximately twice a year since 1976 at the VA Medical Center (VAMC) in Durham, North Carolina.  In April 2013, the Board noted that the record only contained treatment records from the Durham VAMC from October 2007 through December 2009.  Therefore, the Board remanded the above-captioned claim in order to obtain all outstanding VA treatment records dated prior to October 2007 and after December 2009.  While in remand status, the RO obtained all outstanding VA treatment records dated after December 2009.  In a May 2013 written correspondence, the Durham VAMC indicated that all records of treatment for the Veteran have been produced, and in June 2013, the RO advised the Veteran of such.  Based on the foregoing, the Board finds that the RO has made reasonable attempts to obtain the Veteran's VA treatment records and has substantially complied with the Board's April 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, as will be discussed herein, the evidence of record indicates that Veteran did not seek treatment from the Durham VAMC until October 2007.  Thus, there is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116

The Veteran has not received a VA examination to determine the etiology of a current right knee disorder.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(I); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that a current right knee disorder was caused by an in-service injury to his right knee.  A review of the record reveals no complaints of or treatment for a right knee injury during service or for over 30 years after discharge.  Additionally, as will be discussed herein, the evidence of record does not establish continued symptoms of right knee pain since service.  Under these circumstances, there is no indication that a current right knee disorder is associated with the Veteran's active duty.  Accordingly, a VA examination is not required.  See McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes a current diagnosis of osteoarthritis of the right knee.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Veteran asserts that his current right knee osteoarthritis was caused by an injury he sustained after jumping off the back of a truck during service.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board must also ascertain whether his statements are credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  

On the Veteran's November 2007 application for compensation or pension (VA Form 21-526), the Veteran reported injuring his right knee in 1973 at Fort Jackson, South Carolina.  He indicated that he received post-service treatment for his right knee injury at the Durham VAMC in October 2007.  However, during a December 2012 hearing before the Board, the Veteran testified that he injured his right knee in the spring or early summer of 1976 at Fort Riley, Kansas.  He further testified that he received treatment for right knee pain that the Durham VAMC about twice a year since his discharge in 1976. 

Service treatment records are silent as to complaints of or treatment for a right knee injury.  The Veteran's separation examination indicates that his lower extremities were normal upon discharge from active duty.  A May 1976 report of medical history indicates that the Veteran denied any history of "trick" or locked knees or any bone or joint abnormalities.  Moreover, the Veteran did not report any knee injuries or knee pain and denied experiencing any injuries other than those noted the report of medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).

The earliest record of treatment for right knee pain is dated October 2007.  As previously noted, the Durham VAMC indicated that no records of treatment were located for the Veteran prior to that time.  The October 2007 VA treatment record indicates that the Veteran presented to the Durham VAMC emergency department with complaints of right knee pain.  He also reported sustaining a knee injury while carrying a backpack during service.  The Veteran denied seeking prior treatment and indicated that he did not have any health maintenance for the past five years.  Thereafter, a VA primary care consultation note indicates that the Veteran was not previously enrolled at any VA facility for primary care.  

A September 2008 VA emergency department record indicates the Veteran reported chronic right knee pain since service.  The Veteran denied having a primary care provider and stated that he was seeking to establish primary care.  Later that month, the Veteran presented to the Greenville VA Outpatient Clinic to establish primary care as a new patient.  At that time, the Veteran reported sustaining a right knee injury during service.  He further indicated that his pain resolved, but started again about three years ago.  An October 2008 x-ray revealed minimal to mild osteoarthritic changes of the right knee.  

To the extent that the Veteran asserts that he continuously experienced right knee pain since service, his statements are competent evidence as to the presence of observable symptoms.  See Layno, 6 Vet. App. at 469-70.  However, the Board assigns his testimony little probative value, as is contradicted by the evidence of record.  Although the Veteran testified that he received treatment for right knee pain at the Durham VAMC twice a year since 1976, the record shows that when he presented to the Durham VAMC emergency department in October 2007, he denied receiving prior treatment and later sought to establish primary care as a new patient.  See Caluza, 7 Vet. App. at 506.  Moreover, in September 2008, the Veteran reported that his right knee pain resolved after the alleged in-service injury and started again three years earlier.  See Curry, 7 Vet. at 68.  This approximately 30-year period without complaints of or treatment for right knee pain weighs against the Veteran's service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board may consider and weigh the absence of contemporaneous medical evidence against the lay evidence of record in determining credibility); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).

To the extent that the Veteran asserts that his current right knee osteoarthritis had its onset after service, but was nevertheless caused by in-service events, the Board finds that opining on the origin of a right knee disorder, which was diagnosed many years after service with a potential for intervening causes, is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record does not show the Veteran has any specialized education, training, or experience in determining the etiology of orthopedic disorders.  Thus, the Board finds that the Veteran's statements are not competent evidence to as to a nexus between a currently diagnosed right knee disorder and service.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus  where witnesses did not possess special training or expertise needed to establish medical causation).   

Based on the foregoing, service connection for a right knee disorder is not warranted, as the probative evidence of record does not show that a current right knee disorder was incurred in, due to, or aggravated by the Veteran's active duty.   In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


